Citation Nr: 0602478	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for residuals of carcinoma of the larynx.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Cleveland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Board hearing at 
the RO in May 2003.  

The case was most recently before the Board in  October 2003, 
at which time it was remanded for development.


FINDINGS OF FACT

Residuals of carcinoma of the larynx include the inability to 
project voice, excess phlegm, hoarseness, especially in 
crowds, dysphonia, and difficulty being understood in noisy 
situations.


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent for 
residuals of carcinoma of the larynx are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.97, Code 6819-6519 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in May 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in April 2001.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until May 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
2001 and 2002 adjudications.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  An opinion from a VA physician to address the question 
at issue has been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Code 6819 Neoplasms, malignant, any specified part of 
respiratory system exclusive 
		of skin growths	100 

	Note: A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure. Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination. Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of §3.105(e) 
of this chapter. If there has been no local recurrence or 
metastasis, rate on residuals.

Code 6516    Laryngitis, chronic: 

		Hoarseness, with thickening or nodules of cords, 
polyps, 
			submucous infiltration, or pre-malignant changes on 
biopsy	30  
		Hoarseness, with inflammation of cords or mucous 
membrane	10  


Code 6519   Aphonia, complete organic: 

		Constant inability to communicate by speech 	100 
		Constant inability to speak above a whisper 	60


Analysis

In reaching its decision, the Board has reviewed all of the 
pertinent evidence of record, to include VA outpatient 
reports, the transcript of a personal hearing held in May 
2003, several statement submitted by the veteran, May 2001 
and February 2002 statements from Dawn B. Lowery, Ph. D., a 
September 2004 report from Kevin J. Donnelly, M.D., and the 
report of a June 2004 VA examination.

The evidence shows that the veteran underwent a 
hemilaryngectomy in February 1990 as treatment for squamous 
cell carcinoma of the larynx. This surgery involved removal 
of the left true vocal cord. Current postoperative residuals 
of the carcinoma of the larynx include the inability to 
project voice, excess phlegm, hoarseness, especially in 
crowds, dysphonia, and difficulty being understood in noisy 
situations. The veteran has related the difficulties his 
service-connected disability has caused at work and in his 
social life. The 30 percent evaluation now in effect rates 
the veteran's disability analogous to chronic laryngitis and 
is the highest provided by Code 6516. The Board believes, 
however, that given the severity of the original disease, a 
squamous cell carcinoma, and the nature of the treatment 
required, a left hemilaryngectomy, this evaluation does not 
adequately represent the resultant. Rather, the postoperative 
residuals are more appropriately rated as 60 percent 
disabling analogous to aphonia under Code 6519. A more severe 
level of impairment, such as the constant inability to 
communicate by speech, which would warrant a yet higher 
evaluation, has not been demonstrated.

The benefit of the doubt is resolved in the veteran's favor 
to the extent indicated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Codes 6515, 
6519, 6819.





ORDER

An initial evaluation of 60  percent for residuals of 
carcinoma of the larynx is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


